United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-30839
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CRAIG ROBERSON,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 2:99-CR-20054-RFD
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Craig

Roberson in his appeal of the order revoking his supervised

release has filed a motion and a brief in accordance with Anders

v. California, 386 U.S. 738 (1967).    Roberson has filed a

response to counsel’s Anders motion requesting this court to

reconsider his sentence.

     This court must examine the basis of its jurisdiction, on

its own motion, if necessary.   Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).   Article III, § 2, of the Constitution limits

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30839
                                -2-

federal court jurisdiction to actual cases and controversies.

See Spencer v. Kemna, 523 U.S. 1, 7 (1998).     The case-or-

controversy requirement demands that “some concrete and

continuing injury other than the now-ended incarceration or

parole -- some ‘collateral consequence’ of the conviction -- must

exist if the suit is to be maintained.”   Id.

     During the pendency of this appeal, Roberson completed the

sentence that was imposed upon the revocation of his supervised

release.   The order revoking Roberson’s supervised release

imposed no further term of supervised release.    Accordingly,

there is no case or controversy for this court to address, and

the appeal is dismissed as moot.   Counsel’s motion to withdraw is

denied as unnecessary.

     MOTION DENIED AS UNNECESSARY; APPEAL DISMISSED.